    Case 1:19-cv-00039-WKW-JTA Document 115 Filed 04/09/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JAMES L. ROBINSON,                       )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 ) CASE NO. 1:19-CV-39-WKW
                                         )
JEFFERSON S. DUNN, et al.,               )
                                         )
            Defendants.                  )

                                    ORDER

     Before the court is Plaintiff James L. Robinson’s pro se motion to “transfer to

DOJ Civil Division.” (Doc. # 114.) It is ORDERED that the pro se motion (Doc.

# 114) is DENIED.

     DONE this 9th day of April, 2020.

                                            /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE
